Citation Nr: 1418208	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991 with a period of active duty for training (ACDUTRA) from July 1990 to November 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the claims file is currently held by the RO in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran does not have PTSD or any other acquired psychiatric disorder other than cannabis abuse. 

2.  Cannabis abuse is not a manifestation of a service-connected psychiatric disorder.

3.  The Veteran does not have a bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  Service connection for cannabis abuse is precluded by law.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a), (d), 3.310.

3.  A bilateral hearing loss disability was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD, as it was incurred due to stressful and traumatic events that occurred during his deployment to Southwest Asia.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The evidence establishes that the Veteran does not have PTSD or any other acquired psychiatric disorder other than cannabis abuse.  The Veteran was provided a VA psychiatric examination in July 2010, but after examining the Veteran and reviewing the complete claims file, the VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, the only mental health diagnosis was cannabis abuse.  The VA examiner specifically noted that the Veteran did not meet criterion B for a finding of PTSD and did not manifest intrusive or depressing thoughts or a sense of a foreshortened future.  Additionally, many of the Veteran's symptoms, including low motivation, hypervigilance, and irritability were likely due to cannabis use rather than PTSD or another psychiatric disorder.  Although the Veteran did present with some mild trauma-related symptoms, they did not result in clinically significant distress.  The examiner also observed that while the Veteran attributed his lack of motivation to military service, he specifically denied any mental health problems during service, stated that he "loved" the military, and began daily marijuana use shortly after discharge.  The examiner concluded that the Veteran did not have PTSD and only diagnosed cannabis abuse.

The Veteran's treatment records are also negative for findings or evidence of PTSD.  During an August 2011 new patient evaluation at the Memphis VA Medical Center (VAMC), a PTSD and depression screen were negative.  None of the Veteran's VA health care providers have identified a mental health disorder and his history of marijuana use was documented by primary care physicians in August and October 2011.

The Board has considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD or any other specific psychiatric disorder.  He is competent to identify and explain the psychiatric symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD or any other mental health condition.  

With respect to the Veteran's diagnosed cannabis abuse, VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  The General Counsel's opinion was based on section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, which amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claim for service connection for an acquired psychiatric disorder after October 31, 1990.  Therefore, to the extent that the Veteran seeks service connection for cannabis abuse as directly related to his honorable service, the claim must be denied as a matter of law.  

Service connection is also possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, as noted above, the Veteran has not been diagnosed with any other psychiatric disorder and is not service-connected for a mental health condition.  The Veteran has also denied that he began using cannabis due to any psychiatric problems; instead, he reported during the July 2010 VA examination that he began using it along with many of his friends to create "a party atmosphere."  Thus, service connection for cannabis abuse on a secondary basis is not possible.  

In sum, the Veteran clearly does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The record is also negative for competent medical evidence of another psychiatric disorder other than cannabis abuse and service connection for this condition is precluded on both a direct and secondary basis.  The Board has considered the Veteran's lay statements, but finds he is not competent to self-diagnose a specific psychiatric disorder and his statements are clearly outweighed by the competent medical evidence against the claim.  Service connection for an acquired psychiatric disorder, to include PTSD and cannabis abuse, is denied. 


Bilateral Hearing Loss

The Veteran contends that he incurred a bilateral hearing loss disability due to acoustic trauma during service in Southwest Asia.  Hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  After review of the complete record, the Board finds that evidence is against a finding that there is a current bilateral hearing loss disability. 

Service treatment records are negative for complaints or treatment pertaining to hearing loss.  An audiogram performed in conjunction with a May 1991 redeployment examination (one month prior to the Veteran's separation from active service) showed normal hearing, though routine exposure to hazardous noise was noted on the audiogram report.  The Veteran also denied experiencing any hearing loss on the May 1991 report of medical history. 

The post-service medical evidence of record does not establish a hearing loss disability for VA purposes.  The Veteran complained of intermittent hearing loss during a July 2010 VA general medical examination, but an audiogram conducted at a November 2012 VA audiological examination was normal.  The November 2012 audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
20
15
15
10
10

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The VA examiner diagnosed bilateral normal hearing and noted that the Veteran's hearing had actually improved when compared to the May 1991 in-service redeployment audiogram.  Treatment records from the Memphis VAMC are also negative for complaints of hearing loss and examination of the Veteran's ears was normal at an August 2011 new patient evaluation.  

The Veteran contends that he manifests a bilateral hearing loss disability.  As discussed above, lay statements can  establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" in certain circumstances.  See Layno at 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit at 93 (1993).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of a hearing loss disability in accordance with 38 C.F.R. § 3.385.  He is competent to identify and explain the symptoms that he observes and experiences, such as a decrease in hearing acuity and difficulty hearing under certain circumstances, but the disability on appeal requires more than a report of decreased hearing acuity.  Clemons, supra.  Under VA regulations, a hearing loss disability must be established with objective audiogram testing indicating hearing loss at certain objective and quantitative levels.  The Board therefore finds that the Veteran is not competent to diagnose himself with a hearing loss disability for VA purposes. 

In sum, the evidence is against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the January 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported receiving any private treatment for the disabilities on appeal, nor has he identified any VA facilities other than the Memphis VAMC as sources of relevant medical evidence in support of the claims.  

Additionally, the Veteran was provided proper VA examinations in July 2010 and November 2012 in response to his claims.  The Veteran contends that the July 2010 VA psychiatric examination is not adequate as the examiner was biased against him because of his religion and mischaracterized his marijuana use.  The Board finds that the July 2010 VA examination and medical opinion are adequate.  The examination report does not contain any indication of bias on the part of the examiner and includes a full recitation and discussion of the Veteran's pre-service, active service, and post-service mental health and substance abuse history.  The examiner's diagnosis of cannabis abuse was well-supported with reference to specific statements by the Veteran, including his reports of first using cannabis soon after his discharge from service, his two arrests for possession of marijuana, and his personal characterization of the amount and frequency of his drug use.  The Board further notes that the Veteran reported a similar history of marijuana use during evaluations at the Memphis VAMC in August and October 2011.  Therefore, the Board concludes that the July 2010 VA examination is adequate and remanding for an additional examination is not necessary.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for cannabis abuse is denied.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


